Citation Nr: 0418249	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  94-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of amputation, right ring finger at distal 
joint, with postoperative neuroma, rated as 10 percent 
disabling prior to July 5, 1996.

2.  Evaluation of intrinsic muscle injury, right hand, group 
IX, rated as 10 percent disabling prior to July 5, 1996.

3.  Evaluation of amputation, right ring finger at distal 
joint, with postoperative neuroma and reflex sympathetic 
dystrophy, rated as 70 percent disabling from November 1, 
1996.  

4.  Entitlement to an effective date prior to July 5, 1996 
for special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) and 3.350(a) due to loss of use of one 
hand.

5.  Entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 for loss of use of the right hand and arm 
to the shoulder.

6.  Evaluation of anal sphincter incontinence status post 
resection of perirectal abscess, rated as 60 percent 
disabling prior to December 29, 1999.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to special monthly compensation at the 
housebound rate for periods other than from August 28, 1992 
to September 30, 1992, from April 14, 1994 to May 31, 1994, 
from July 5, 1996 to October 31, 1996, and from December 29, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

The matters of the evaluations of the amputation, right ring 
finger at distal joint, with postoperative neuroma, rated as 
10 percent disabling prior to July 5, 1996; evaluation of 
intrinsic muscle injury, right hand, group IX, rated as 10 
percent disabling prior to July 5, 1996; and evaluation of 
amputation, right ring finger at distal joint, with 
postoperative neuroma and reflex sympathetic dystrophy, rated 
as 70 percent disabling from November 1, 1996 come before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1993 rating determination of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  So 
does the matter of the evaluations for postoperative 
perirectal abscess and hemorrhoids with incompetence of anal 
sphincter.

A March 1998 RO rating decision rated the amputation, right 
ring finger at the distal joint, with postoperative neuroma; 
and the intrinsic muscle injury, right hand, group IX; as 
amputation, right ring finger at distal joint, with 
postoperative neuroma and reflex sympathetic dystrophy; and 
found it to be 70 percent disabling effective from November 
1, 1996.  

The March 1998 rating decision cited Diagnostic Code 5155-
8512 and awarded a 70 percent evaluation for amputation, 
right ring finger at distal joint, with postoperative neuroma 
and reflex sympathetic dystrophy effective from November 1, 
1996.  It noted that the disability had been previously rated 
under Diagnostic Codes 5515-8616 and 5309.  

The March 1998 rating decision increased the disability 
rating for postoperative perirectal abscess and hemorrhoids 
with incompetence of anal sphincter from 30 percent to 60 
percent, effective from August 26, 1992.

The matter of an effective date prior to July 5, 1996 for 
special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss 
of use of one hand comes on appeal from a March 1998 rating 
decision.

An April 1999 RO rating decision granted special monthly 
compensation at the housebound rate effective from August 28, 
1992 to September 30, 1992, from April 14, 1994 to May 31, 
1994, from July 5, 1994 to October 31, 1996.

In June 1999, the veteran disagreed with the effective dates 
for the loss of use of the hand and housebound rate special 
monthly compensation.  The RO has not issued a statement of 
the case.  Remand per Manlincon v. West, 12 Vet. App. 238 
(1999) is indicated.

An October 2002 RO rating decision increased the disability 
rating for anal sphincter incontinence status post resection 
of perirectal abscess from 60 percent to 100 percent, 
effective from December 29, 1999.  

The October 2002 RO rating decision granted special monthly 
compensation at the housebound rate from December 29, 1999.  
The veteran has filed a notice of disagreement with that 
determination.  The RO has not issued a statement of the 
case.  Remand for issuance of a statement of the case is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 comes on appeal from an August 2003 RO 
rating decision.  

The veteran has filed a notice of disagreement with the RO's 
August 2003 rating decision denying service connection for 
hypertension as secondary to service-connected disabilities.  
A statement of the case has not been issued.  Remand for 
issuance of a statement of the case is necessary.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

A hearing was held before the undersigned traveling Veterans 
Law Judge of the Board of Veterans' Appeals (Board) at the 
Oakland, California RO in September 2003.  The issues of 
temporary total ratings under 38 C.F.R. § 4.30 were withdrawn 
at the time of a hearing.

The appeals which are being remanded are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
the appellant's part.  

A Board decision on the matter of entitlement to VA 
compensation pursuant to 38 U.S.C.A. § 1151 for loss of use 
of the right hand and arm to the shoulder is deferred pending 
complete of action being ordered below.


REMAND

Regarding the veteran's anal disability, there is an April 5, 
2000 VA medical report from W.B., M.D. of record.  The 
veteran indicated during his September 2003 hearing before 
the undersigned that Dr. B. has treated him since before 1999 
and was treating him currently, and that records which Dr. B. 
has lend to the severity of his condition prior to 1999.  
These records are not contained in the claims folder.  VA has 
a duty to obtain VA medical records on a veteran's behalf.  

Mark Robinson, M.D. of the Permanente Medical Group indicated 
in a September 2003 letter that the veteran has been 
experiencing complete bowel incontinence since 1991.  Medical 
records showing complete bowel incontinence since 1991 should 
be requested from Dr. Robinson.  

Regarding the evaluations to be assigned for the veteran's 
right upper extremity disability, the Board notes that one of 
the issues is the severity of the disability prior to July 5, 
1996, and that another of the issues is an effective date 
prior to July 5, 1996 for special monthly compensation based 
on loss of use of the right hand.  VA medical records of 
treatment the veteran received between February 1996 and July 
5, 1996 concerning his right hand are not contained in the 
claims folder and they are relevant.

The RO has not sent the veteran a VCAA letter concerning his 
claim for service connection for hypertension.

When a notice of disagreement has been received concerning an 
issue, and the RO has not issued a statement of the case on 
the issue, and the case has been sent to the Board, the Board 
must remand the case to the RO for a statement of the case on 
the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran disagreed in June 1999 with the August 28 to 
September 30, 1992, April 14 to May 31, 1994, and July 5 to 
October 31, 1996 housebound rate effective dates assigned by 
the RO in its April 1999 rating decision.  The veteran 
disagreed in November 2002 with the December 29, 1999 
housebound rate effective date assigned in October 2002.  The 
veteran disagreed in August 2003 with the RO's August 2003 
denial of service connection for hypertension.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should send the veteran a 
VCAA letter concerning his claim for 
service connection for hypertension, 
issue a statement of the case concerning 
the April 1999 and October 2002 
housebound rate determinations, and 
issue a statement of the case concerning 
the August 20 03 determination denying 
service connection for hypertension.

2.  The RO should attempt to obtain and 
incorporate into the claims folder VA 
medical records of treatment the veteran 
received between February and July 1996 
for right upper extremity disability; 
all VA medical records of treatment by 
VA physician W.B., M.D., including those 
from prior to 1999 and from currently, 
and medical records from Dr. Robinson 
showing complete bowel incontinence 
since 1991.

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


